                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AMY, et al.,
                                                                                        Case No. 19-cv-02184-PJH
                                  8                     Plaintiffs,

                                  9             v.                                      ORDER GRANTING PLAINTIFFS'
                                                                                        MOTION TO FILE A FIRST AMENDED
                                  10     RANDALL STEVEN CURTIS,                         COMPLAINT AND VACATING
                                                                                        HEARING
                                  11                    Defendant.
                                                                                        Re: Dkt. No. 77
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiffs’ motion to file a first amended complaint. Dkt. 77.

                                  15   Federal Rule of Civil Procedure 15 requires that a plaintiff obtain either consent of the

                                  16   defendant or leave of court to amend its complaint once the defendant has answered, but

                                  17   “leave shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). Leave to

                                  18   amend is granted with “extreme liberality.” Chodos v. W. Publ’g Co., 292 F.3d 992, 1003

                                  19   (9th Cir. 2002). Plaintiffs have filed their motion well within the timeframe established by

                                  20   the court’s Case Management and Pretrial Order. Dkt. 74. The court finds that

                                  21   defendant would not be unduly prejudiced by an amended complaint and defendant’s

                                  22   futility argument is misplaced. Accordingly, the court GRANTS plaintiffs’ motion and

                                  23   VACATES the hearing scheduled for March 11, 2020.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 6, 2020

                                  26                                                /s/ Phyllis J. Hamilton_______________
                                                                                    PHYLLIS J. HAMILTON
                                  27                                                United States District Judge
                                  28
